Citation Nr: 1531019	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  12-22 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for chloracne, associated with herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel







INTRODUCTION

The Veteran served on active duty from December 1965 to November 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

On his August 2012 substantive appeal, VA Form-9, the Veteran marked that he desired to testify before a member of the Board at a local VA office.  Subsequently, in an October 2012 letter, the Veteran wrote that he wished to cancel his hearing.  The hearing request has been withdrawn.  See 38 C.F.R. §§ 20.703, 20.704 (2014).

A March 2010 Duty to Assist letter notified the Veteran that his claims file was lost and asked the Veteran for his assistance in rebuilding it.  Subsequently, a July 2010 memorandum notified the Veteran that his service treatment records (STRs) were unavailable.  The Board notes that when the Veteran's STRs are lost or missing, VA has a heightened duty to afford the Veteran the benefit of the doubt.  Cuevas v. Principi, 3 Vet. App. 542   (1992).

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.


FINDINGS OF FACT

1.  Based on the Veteran's DD Form 214, which notes that the Veteran earned the Combat Infantryman's Badge while serving in the Republic of Vietnam, the Veteran is presumed to have been exposed to herbicide agents during active service.

2.  Affording the Veteran the benefit of the doubt, he has chloracne which developed to a compensable level within one year of herbicide exposure.

CONCLUSION OF LAW

Resolving all doubt in favor of the Veteran, the criteria for service connection for chloracne, as due to herbicide exposure, have been met.  38 U.S.C.A. § 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Given the favorable disposition of the claim of entitlement to service connection, the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplished.

II.  Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d) (2014).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Certain chronic disabilities, such as chloracne, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2014). 

Additionally, claims for certain chronic diseases - namely those listed in 38 C.F.R. 
§ 3.309(a) - benefit from a somewhat more relaxed evidentiary standard under 38 C.F.R. § 3.303(b) (2014).  A recent decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit), clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a) (2014).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of section 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of section 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2014).  Section 3.307(d)(6) (2014) provides that the term "herbicide agent" means a chemical in a herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 C.F.R. 
§ 3.307(d)(6)(i) (2014).  Section 3.307(d)(6) also provides that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(d)(6)(iii) (2014).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.  
The diseases presumed to be associated with herbicide exposure include: chloracne or other acneform diseases consistent with chloracne, type 2 diabetes (also known as type II diabetes or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. 
§ 3.309(e) (2014).

The diseases listed at 38 C.F.R. § 3.309(e) (2014) shall have become manifest to a degree of 10 percent or more any time after service, except that chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii) (2014). 

The Secretary of the Department of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 67 Fed. Reg. 42600 -42608 (2002). Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2014); see also Combee v. Brown, 34 F.3d 1039   (Fed. Cir. 1994).  

In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).

III.  Analysis
The Veteran contends his chloracne is the result of exposure to herbicides during his active military service in the Republic of Vietnam.  Affording the Veteran the benefit of the doubt, the board agrees.
The Veteran meets the first threshold criteria for service connection, a current disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In a July 1997 Compensation and Pension (C&P) examination report, the impression was that the Veteran had chloracne.  
Affording the Veteran the benefit of the doubt, he meets the second threshold criteria for service connection, an in-service incurrence or aggravation of a disease or injury.  Id.  The Veteran's DD Form 214 noted that he earned the Combat Infantryman's Badge while stationed in the Republic of Vietnam.  Hence, the Veteran is presumed to have been exposed to herbicide agents during service.
In order for service connection to be presumed under 38 C.F.R. § 3.309(e) (2014), chloracne must have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military service.  See 38 C.F.R. § 3.307(a)(6)(ii) (2014). 
Under the rating criteria for chloracne, a 10 percent rating is warranted for deep acne (deep inflamed nodules and pus-filled cysts) affecting less than 40 percent of the face and neck, or; deep acne other than on the face and neck.  38 C.F.R. § 4.119, Diagnostic Code 7829 (2014).
The Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the Federal Circuit , citing its decision in Madden, recognized that that Board had inherent fact-finding ability.
In the July 1997 C&P examination report, the Veteran reported that before he left Vietnam, he developed an infection on his thighs and groin and boils on his chest, back, and ears.  The Veteran also reported that he developed some skin growth including a large skin tag of the right back and multiple skin tags around his neck.  He reported that he developed a large cluster of warts on his left knee while in Vietnam.  
The VA examiner's impression was acne cystic type with some evidence of chloracne which developed subsequent to Vietnam duty and lichen nitidus, secondary to Agent Orange exposure as chloracne is a very common phenomenon.
In a January 2013 C&P examination report, the Veteran was diagnosed with dermatitis or eczema and acne.  The examiner noted that the Veteran was being treated with Doxycycline and Glycolic Acid for his Chloracne.  The Veteran's dermatitis and eczema were noted to cover between 5 percent to 20 percent of his total body and exposed areas.  The VA examiner noted that the Veteran's acne or chloracne affected less than 40 percent of his face and neck.
The Veteran is competent to report chloracne symptoms and the date of their onset and duration.  Layno v. Brown, 6 Vet.App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2) (2014).  His complaints of acne have also been diagnosed by health care professionals as chloracne.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting that lay evidence can be competent to and sufficient to establish a diagnosis of a condition when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).
Given the unavailability of the Veteran's claims file and STRs, and affording him the benefit of the doubt, the Veteran has been shown to have developed chloracne which manifested to a degree of 10 percent or more, as shown by the July 1997 and January 2013 C&P examination reports, within one year of his exposure to herbicides.  Resolving all doubt in the Veteran's favor, the claim for service connection for chloracne is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49   (1990).



ORDER

Entitlement to service connection for chloracne, associated with herbicide exposure, is granted.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


